Citation Nr: 1509732	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-26 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral impaired hearing, and, if so, whether service connection for bilateral hearing loss is warranted.


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from July 1945 to January 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter, the agency of original jurisdiction (AOJ)) in Detroit, Michigan.

In this regard, the Veteran filed his application to reopen a previously denied claim of entitlement to service connection for bilateral impaired hearing in December 2011.  Thereafter, in an April 2012 rating decision, the AOJ determined that new and material evidence had been received in order to reopen such claim, but denied the claim on the merits.  Subsequently, in August 2012, the Veteran requested that his claim be reconsidered and submitted additional evidence consisting of a June 2012 statement from his treating audiologist indicating that his hearing loss was related to his military service.  Therefore, pursuant to 38 C.F.R. § 3.156(b) (2014), which states that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period, the AOJ reconsidered the Veteran's claim in the September 2012 rating decision and denied service connection for bilateral hearing loss on the merits.  Subsequently, the Veteran perfected an appeal of such decision.

The Veteran, his spouse, and his daughter presented testimony at Board video-conference hearing held in February 2015.  A transcript of that hearing is on file.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final January 2006 rating decision, the AOJ continued the denial of service connection for bilateral impaired hearing as new and material evidence had not been received.   

2.  Evidence added to the record since the final January 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral impaired hearing. 


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that continued the denial of service connection for bilateral impaired hearing as new and material evidence had not been received is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral impaired hearing.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for impaired bilateral hearing is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO (AOJ) decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the aforementioned evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	Background

In August 1964, the Veteran filed a claim for service connection for hearing loss, which he claimed was sustained in 1946 from weapons firing on a pistol range while serving in Austria.  In support of the claim, lay statements were presented to include one by the Veteran's wife, stating that she had known the Veteran for the past 8 years and was aware of the fact that his hearing was impaired.  Also presented was a statement of the Veteran's supervisor at work to the effect that he had known the Veteran since February 1960 and has noticed a marked decrease in his hearing ability.  A lay statement of the Veteran's mother-in-law noted the Veteran's trouble hearing the spoken voice both in the home and over the telephone.  

Available service treatment records (STRs) include the Veteran's July 1945 enlistment examination showing hearing acuity of 15/15 (hard to read copy as shown in the VBMS file but referenced by the RO to contain such information).  The December 1946 discharge examination report showed that whispered voice hearing test was 15/15.  The Veteran's DD 214 shows that he served in the Army - infantry component and that his primary military occupational specialty (MOS) was clerk typist.  

In a December 1964 rating action, service connection for bilateral impaired hearing was denied, as it was found that hearing loss was not shown in service or at time of discharge.  The Veteran was notified of the decision in January 1965 and his appellate rights, but did not appeal it.  

In May 1967, a statement from the Veteran's mother was added to the file.  She indicated that the Veteran had excellent hearing before entering service, which could be verified by school records.  She stated that she noticed him having hearing difficulty when he returned from service and mentioned that it was obvious to her and others that he sustained hearing loss in service, and the Veteran himself stated that it occurred on the firing range.  She related that the Veteran reported being tested on separation from service, with results showing a hearing deficit of over 10 percent below normal.  

Also received in May 1967 was a lay statement from a military comrade (FJD), indicating that the Veteran's hearing loss was obvious to him, and that he recommended to the Veteran to have his hearing checked prior to separation.  In June 1967, a confirmed rating decision was issued continuing the denial of service connection for hearing loss.  The Veteran was notified of the decision in June 1967 and his appellate rights, but did not appeal it.  In December 1967, the Veteran submitted a February 1967 private (uninterpreted) audiological report which revealed evidence of hearing loss and impaired speech recognition.  Following an inquiry about the claim made in 1967 by the Veteran's representative, a letter was issued in January 1968 explaining that the claim remained denied and providing the Veteran with his appellate rights, but he did not appeal it.  

In September 2005, the Veteran filed to reopen a service connection claim for hearing loss.  

In a January 2006 rating decision, the AOJ continued the denial of service connection for bilateral impaired hearing as new and material evidence had not been received.  The AOJ explained that his claim had previously been denied and such decision was final.  It was further stated that the evidence showed that the Veteran entered and exited military service with no bilateral hearing sensitivity and no indication of injury, complaints or treatment pertaining to the head, ears, or hearing acuity.  The AOJ stated that a duty to assist letter dated November 2, 2005, had been issued to the Veteran requesting new and material evidence, evidence of a current disability and the evidence linking currently claimed hearing loss to disease or injury incurred in service, but that no reply to this request for evidence has been received.  The AOJ concluded that there was no evidence to establish a nexus between claimed hearing loss and military service and that the service connection claim for bilateral impaired hearing remained denied because new and material evidence had not been submitted.  The Veteran was notified of the decision and his appellate rights in January 2006, but did not appeal it.  

In December 2011, the Veteran filed his current application to reopen the service connection claim for hearing loss.  In support of the claim, a December 2011 lay statement from the Veteran's wife was provided in which she reported that she met the Veteran in the mid-1950's and married him in 1958.  She recalled that, while dating, the Veteran told her she should sit or walk on his left side, as he had a hearing loss in his right ear from when he was in the Army.  

Also added to the file in December 2011 was an undated medical statement of Dr. R.M. indicating that the Veteran's hearing loss more likely than not came from firing arms without hearing protection.  In addition, a copy of the May 1967 lay statement from FJD (a military comrade) indicating that the Veteran's hearing loss was obvious to him, and that he recommended to the Veteran to have his hearing checked prior to separation was again added to the file.   

A VA examination was conducted in March 2012 and the claims file was reviewed.  Bilateral sensorineural hearing loss was assessed.  The examiner opined that it was not at least as likely as not that hearing loss was caused by or a result of an event in military service.  The examiner explained that no military hearing tests were located (only 15/15 whisper tests).  It was observed that STRs were silent for any complaints of hearing loss or ear problems and further noted that the Veteran served as a clerk typist and, as such, would not have been exposed significant noise levels.  The examiner pointed out that the first mention of hearing loss was in 1964, 17 years past discharge and that the Veteran had been denied service connection for hearing loss in 1964, 1967, and 2006.  It was further noted that the Veteran reported having an occupation in construction on Zug Island when he got out of the service, followed by employment in insulation sales, a dance studio, and life insurance sales.  It was also noted that the Veteran reported a history of recreational hunting.  The examiner concluded that, when all of the information was considered, it was less than likely that the current hearing loss was related to military service.  

In an April 2012 rating decision, the AOJ reopened the service connection claim for impaired bilateral hearing; however, the claim was denied on the merits, as the AOJ determined that the evidence continued to show this condition was not incurred in or aggravated by military service.  In August 2012, the Veteran requested reconsideration of the April 2012 rating decision.

In August 2012, a June 2012 private medical statement of Dr. L.H. and Dr. R.A.W was added to the file.  The statement indicated that the Veteran was seen in June 2012, with complaints of hearing loss bilaterally.  A history of noise exposure while serving in the military without hearing protection was noted.  It was observed that an audiogram performed in April 2012 showed severe to profound sloping sensorineural hearing loss bilaterally.  The doctors opined that it was at least as likely as not that the Veteran's hearing loss was the result of exposure to acoustic trauma while serving in the military.   

In a September 2012 rating action, the AOJ continued the denial of service connection for hearing loss.  It was explained that the VA examiner determined that it was less likely as not that hearing loss was related to your active duty service, noting that service as a clerk typist would not have led to significant noise exposure and the STRS were negative for any complaint, treatment, or diagnosis of hearing loss.  It was explained that the VA examiner's conclusion was afforded greater weight than the June 2012 private opinion, which appeared to be based upon an unsubstantiated report of in-service noise exposure, and did not include a complete rationale for the conclusion.  

The Veteran, his spouse, and his daughter presented testimony at a Board video-conference hearing held in February 2015.  The Veteran reiterated that he believed his hearing loss started while serving in Austria, during training exercises using a .45 pistol, noting that he had problems with the right ear in service.  He stated that he and a buddy (FJD) were stationed together and that the buddy urged him to have his hearing checked, but the Veteran could not recall when that test was done.  The Veteran indicated that his post-service employment was primarily in sales.    

	Analysis

The AOJ initially denied service connection for bilateral impaired hearing in a December 1964 rating decision on the basis that hearing loss was not shown in service or at time of discharge.  In reaching that decision, the AOJ considered the Veteran's available STRs, including enlistment and separation examination reports, and lay statements.  In January 1965, the Veteran was advised of the decision and his appellate rights.  However, he did not initiate an appeal from this decision.  Similarly, despite submitting additional lay statements and an audiological report, the denial of his claim was continued in June 1967 and 1968, respectively.  Despite again being informed of his appellate rights, the Veteran did not initiate an appeal from either decision.

Thereafter, the Veteran filed to reopen the claim in September 2005.  In a January 2006 rating decision, the continued the denial of service connection for bilateral impaired hearing as new and material evidence had not been received.  The Veteran was notified of the decision and his appellate rights in January 2006, but did not appeal it.  In fact, no further communication regarding his claim of entitlement to service connection for hearing loss was received until December 2011, when VA received his application to reopen such claim. Therefore, the January 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005) [(2014)].

Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  There is no indication that additional, relevant service records were associated with the record such that 38 C.F.R. § 3.156(c) is applicable in the instant case.

Additionally, under 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, this regulation is inapplicable as no evidence pertaining to the Veteran's service connection claim for bilateral hearing loss was received prior to the expiration of the appeal periods stemming from the January 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).     

In December 2011, the Veteran filed to reopen the service connection claim for bilateral hearing loss.  In an April 2012 rating decision, the AOJ reopened the service connection claim for impaired bilateral hearing; however, the claim was denied on the merits as the AOJ determined that the evidence continued to show this condition was not incurred m or aggravated by military service.  The Veteran was notified of this decision in April 2012.  In August 2012, the Veteran requested reconsideration of the April 2012 rating decision.  In a September 2012 rating action, the AOJ continued the denial of service connection for hearing loss, and has indicated that the appeal arises from this rating decision.

However, as discussed in the Introduction, the April 2012 rating action is not final, as in August 2012, the Veteran submitted a June 2012 private medical statement of Dr. L.H. and Dr. R.A.W, including a nexus opinion relating to the claim.  As explained above, under 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, this regulation applies and establishes December 2011 as the date of the claim to reopen.  Id.  

As pertains to the substantive merits of the claim, the final denial of the claim in the January 2006 rating decision was based on a conclusion that there was no evidence to establish a nexus between claimed hearing loss and military service, and that the service connection claim for bilateral impaired hearing remained denied because new and material evidence had not been received.   

As such, a matter critical to the resolution of the claim is whether any sort of new nexus evidence, i.e., evidence relating to an unestablished fact necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim, has been presented.  

In this regard, subsequent to the January 2006 rating action, additional evidence has been associated with the claims file which is both new and material.  Specifically, in December 2011, an undated medical statement of Dr. R.M. was added to the file, indicating that the Veteran's hearing loss more likely than not came from firing arms without hearing protection.  In addition, in August 2012, a June 2012 private medical statement of Dr. L.H. and Dr. R.A.W was added to the file, indicating that the Veteran was seen in June 2012, with complaints of hearing loss bilaterally.  A history of noise exposure while serving in the military without hearing protection was noted.  It was observed that an audiogram performed in April 2012 showed severe to profound sloping sensorineural hearing loss, bilaterally.  The doctors opined that it was at least as likely as not that the Veteran's hearing loss was the result of exposure to acoustic trauma while serving in the military.   

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the Court has recently interpreted the language of 38 C.F.R. 
§ 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade, supra.  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

Essentially, the aforementioned new evidence added to the record since the final January 2006 rating decision pertains to the material issue of whether an etiological relationship exists between the Veteran's current bilateral hearing loss and service and, in fact, indicates the possibility of such a nexus.  Therefore, the additional evidence summarized above and received since the January 2006 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, presuming its credibility, this evidence, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the service connection claim for bilateral hearing loss.  See 38 U.S.C.A. § 5108.  Accordingly, the claim is granted to this extent.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for bilateral impaired hearing has been received and, to this extent only, the appeal is granted.


REMAND

In conjunction with the reopened claim seeking service connection for bilateral hearing loss, the Board finds that further development is necessary.  In this regard, having reopened the service connection claim does not end the Board's inquiry; rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  Accordingly, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 

The Board finds that a remand is necessary in order to obtain an addendum opinion from the March 2012 VA examiner regarding the etiology of the Veteran's hearing loss.  Specifically, both lay and clinical evidence has received since that time that must be considered.  In this regard, lay statements and 2015 testimony from the Veteran, his spouse, and his daughter provides some historical context to the nature of his in-service noise exposure and continuity of symptomatology.  Additionally, in August 2012, a June 2012 private medical statement of Dr. L.H. and Dr. R.A.W. was added to the file in which the doctors opined that it was at least as likely as not that the Veteran's hearing loss was the result of exposure to acoustic trauma while serving in the military.  Although on file at the time of the March 2012 examination and opinions provided, it is not clear whether lay statements from the Veteran's mother, his mother-in-law, and a former supervisor; a buddy statement of FJD; or a medical opinion provided by Dr. R.M. (submitted for the file in December 2011) to the effect that the Veteran's hearing loss comes from firing arms without hearing protection were considered by the examiner.  

Given the foregoing, the Board is unable to find that the March 2012 VA examiner considered all relevant facts in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board concludes that a remand is necessary in this case in order to obtain an addendum medical opinion, with rationale, which addresses whether it is at least as likely as not that the Veteran's hearing loss was manifested during or otherwise caused by his active duty service, to include his acknowledged in-service noise exposure.  The VA examiner will be requested to consider all pertinent lay and medical evidence of record.

As the case is being remanded, the Veteran will have an opportunity to identify and/or submit any additional evidence pertinent to the claim.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for bilateral hearing loss.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claim.

2.  After obtaining all outstanding records, return the claims file to the VA examiner who conducted the Veteran's March 2012 VA examination and offered opinions in that report.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to provide the following opinion regarding the etiology of the Veteran's current bilateral hearing loss:

(A)  Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's bilateral hearing loss was incurred in or is otherwise related to his military service, to include his acknowledged in-service noise exposure?  

(B)  Is it at least as likely as not (i.e., a probability of 50 percent) that bilateral hearing loss manifested within one year of the Veteran's discharge from active duty in January 1947, i.e., by January 1948?  If so, please describe the manifestations and evidence supporting thus conclusion. 

In answering the foregoing, the examiner should consider the Veteran's report of exposure to noise from pistol training while serving in Austria in 1946, noting that the Veteran is competent to report the events that occurred during service, even in the absence of contemporaneous objective or medical evidence documenting any such noise exposure or noise injury, and the Board finds such report to be credible.  

The examiner is also request to consider and discuss as appropriate the following evidence including, but not limited to: available STRs, lay statements and 2015 testimony from the Veteran, his spouse, and his daughter providing some historical context to the Veteran's hearing loss claim; a June 2012 private medical statement of Dr. L.H. and Dr. R.A.W, in which the doctors opined that it was at least as likely as not that the Veteran's hearing loss was the result of exposure to acoustic trauma while serving in the military; lay statements from the Veteran's mother, mother-in-law, and a former supervisor; a buddy statement of FJD; and a medical opinion provided by Dr. R.M. submitted for the file in December 2011, to the effect that the Veteran's hearing loss comes from firing arms without hearing protection.  

The examiner must note that, even if disabling hearing loss is not demonstrated at separation from service, service connection may be established for a current hearing disability if the evidence shows that the current disability is causally related to service.  The examiner must also consider the Veteran's post-service noise exposure, as noted in the record, including any post-service occupational or recreational noise exposure, as was documented in the March 2012 VA examination report.  

All opinions and conclusions expressed must be supported by a complete rationale in the report.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


